Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “defining one or more lateral blood inlet openings that are configured to allow blood to flow from the subject's left ventricle into the tube”. Relative to what structure is the blood inlet lateral to? For this examination, the interpretation taken is that lateral is understood to be relative to the tube. Claims 2-13 are rejected based on dependency to claim 1. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16952444 (reference application; the application is also published as US-20210069395 and has been listed on the references cited) hereafter referred to as AP ‘444. Although the claims at issue are not identical, they are not patentably distinct from each other because AP 16952444 obviates the limitations as outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1:
An apparatus [see claim 1 of AP ‘444… “An apparatus”] comprising:
a left ventricular assist device [see claim 1 of AP ‘444… “a left ventricular assist device”] comprising:
an impeller configured to be placed inside a left ventricle of a subject and to pump blood from the left ventricle to an aorta of the subject, by rotating [see claim 1 of AP ‘444… “an impeller configured to be placed inside a left ventricle of a subject, and to pump blood from the subject's left ventricle to an aorta of the subject, by rotating”];
a frame disposed around the impeller [see claim 1 of AP ‘444… “a frame disposed around the impeller”]; and
a tube configured to traverse an aortic valve of the subject, such that a proximal portion of the tube is disposed within the subject's aorta and a distal portion of the tube is disposed within the subject's left ventricle [see claim 1 of AP ‘444… “a tube configured to traverse an aortic valve of the subject, such that a proximal portion of the tube is disposed within the subject's aorta and a distal portion of the tube is disposed within the subject's left ventricle]
the distal portion of the tube extending to a distal end of the frame and defining one or more blood inlet openings that are configured to allow blood to flow from the subject's left ventricle into the tube [see claim 1 of AP ‘444…  “the distal portion of the tube defining one or more blood inlet openings that are configured to allow blood to flow from the subject's left ventricle into the tube”]
However, AP ‘444 only discloses “one or more blood inlet openings” as outlined above. Thus, AP ‘444 doesn’t disclose the one or more blood inlet openings as being “lateral blood inlet openings”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the blood inlet openings to have a lateral shape such that the blood inlet openings are “lateral blood inlet openings”, because absent unexpected results such a modification is a mere change in shape which has been deemed by an obvious modification [see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)]
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siess et al (US 20080103591) hereafter known as Siess.

Regarding claim 1:
An apparatus [see abstract… “A foldable intravascularly insertable blood pump comprises a rotatable impeller provided with vanes, a flexible shaft extending through a catheter and adapted to drive said impeller, and an envelope enclosing said impeller.”] comprising:
a left ventricular assist device [see Fig. 1 element 10 and para 29… “The blood pump 10” A blood pump is at least a ventricular assist device] comprising:
an impeller [see Fig. 1 element 20 and para 29… “An impeller 20”] configured to be placed inside a left ventricle of a subject [see Fig. 10 which shows element 30 (a section of the tube that contains the impeller inside) placed inside the labelled “LV” (left ventricle)] and to pump blood from the left ventricle to an aorta of the subject [see Fig. 10 and the para 41… “The blood pump 10 is arranged such that the pump head 31 comprising the distally arranged flow openings 38 is located in the left ventricle LV, and the rear pump region comprising the proximally arranged flow openings 40 is located inside the aorta AO in front of the aortic arch AOB.”], by rotating [see para 37… “said channel being kept sufficiently small by rotation of the impeller 20 for keeping a return flow of the blood through the channel 60 as small as possible.”];
a frame [see Fig. 1 elements 32 and 34… para 30…“the bulge 30 the envelope 24 comprises a concentric planar wall 32 which is arranged at a small distance to the distal side of the impeller 20. The bulge 30 is reinforced and stretched by concentrically arranged elastic bars 34” . Elements 32 and 34 together form a frame] disposed around the impeller [see Fig. 1 which shows the impeller (element 20) inside the bounds of the frame (elements 34 and 32)]; and
a tube [see Fig. 1 element 24… and para 29… “an envelope 24. The envelope 24 is preferably made of a sack-like polyurethane skin”] configured to traverse an aortic valve of the subject [see Fig. 10 with element AK being the aortic value], such that a proximal portion [see labelled figure below rejection to this claim] of the tube is disposed within the subject's aorta [see Fig. 10 which shows the apparatus in anatomy as claimed] and a distal portion of the tube [see labelled Figure below rejection to this claim and para 29…. “At the distal end, i.e. the left end in FIG. 1” which confirms this is the distal end] is disposed within the subject's left ventricle [see Fig. 10 which shows the apparatus in the anatomy as claimed], 
the distal portion of the tube extending to a distal end of the frame [see labelled figure directly below rejection to this claim] and defining one or more lateral blood inlet openings [see Fig. 1 elements 38 and para 30… “the front flow opening 38 is an inlet opening” and labelled figure below rejection which shows elements 38 (the lateral blood inlet openings) relative to the other portions claimed] that are configured to allow blood to flow from the subject's left ventricle into the tube [see Fig. 10 which shows elements 38 positioned in “LV” (the left ventricle) and arrows pointed toward element 24 (the tube) which show blood flowing as claimed] 

    PNG
    media_image1.png
    318
    883
    media_image1.png
    Greyscale


Regarding claim 3, paragraph 36 of Siess [see “The blood pump is unfolded as follows: for operating the blood pump 10 the shaft 12 is placed into rotation by the motor not shown. Thereby centrifugal forces act upon the impeller 20 which rotates with the shaft 12. These centrifugal forces cause the impeller 20 to unfold at the hinges 22. The radially outer ends of the impeller 20 press from the inside against the envelope 24 and automatically unfold the latter. The blood pressed by the impeller 20 against the envelope 24 lends a stable and taut structure to the envelope 24 since the pressure inside the envelope is higher than that of the environment.”] and paragraph 30 of Siess [see “The envelope 24 comprises an annular bulge 30 in the region of the impeller 20, the impeller 20 rotating in said bulge.”] discloses how the impeller sits inside element 30 which is part of the tube (element 24) and that this section is foldable. Thus, element 30 “is at least a portion of the tube is collapsible” These cited sections of Siess also discuss how when the impeller is operating the centrifugal forces of blood flow keep the collapsible portion (element 30) open because the pressure inside the element 30 and the rest of element 24 is higher than outside (i.e. reciting “during operation of the impeller, pressure of the blood flow through the tube maintains the collapsible portion of the tube in an open state”) and this implies that when if the pump is not operating, the blood pressure outside of element 30 will exceed the pressure inside the tube to cause element 30 (the collapsible portion) to fold (i.e. reciting “in response to pressure outside of the portion of the tube exceeding pressure inside the collapsible portion of the tube, the collapsible portion of the tube collapses inwardly”) 

Regarding claims 4-5, Fig. 1 elements 38 are shown as being two lateral blood inlet openings on the tube (element 24).

Regarding claims 6-7, see Fig. 1 elements 38 (the blood inlet openings) are shown as having a length (first dimension) that greater than the width (second dimension).

Regarding claim 8, wherein the proximal portion of the tube [see labelled figure below rejection to this claim] defines one or more blood outlet openings [see Fig. 1 elements 40 and elements 40 of labelled figure below rejection to this claim and para 30…. “rear flow opening 40 is an outlet opening”] that are configured to allow blood to flow from the tube into the subject’s aorta [see Fig. 10 and para 41… “The aortic valve AK” which show outlets in aorta as claimed].

    PNG
    media_image2.png
    307
    853
    media_image2.png
    Greyscale


Regarding claim 9: wherein the tube defines a generally-cylindrical central portion [see labelled figure below rejection to this claim], and a proximal conical portion that narrows from a proximal end of the central portion to a proximal end of the tube [see labelled figure below rejection to this claim], and wherein the one or more blood outlet openings extend axially from the central portion of the tube at least partially into the proximal conical portion of the tube [see Fig. 1 elements 40 (the outlet openings) positioned in labelled figure below]

    PNG
    media_image3.png
    675
    862
    media_image3.png
    Greyscale

Regarding claims 10-11, Fig. 1 elements 40 are shown as being two lateral blood outlet openings on the tube (element 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Siess.

Regarding claim 1:
Evans discloses:
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising:
a left ventricular assist device [see Fig. 1 element 100 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure”] configured to be placed inside a left ventricle of a subject and to pump blood from the left ventricle to an aorta of the subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel” This section discloses that the ventricular assist device is configured to be placed inside a structure of the heart or an artery or vein (i.e. that which includes a left ventricle and aorta) which makes the ventricular at least capable of being placed as claimed] comprising:
an impeller [see Figs. 6 and 7D-7F and para 85… “in which the impeller (e.g., impeller 500 as shown in FIG. 6”] configured to be placed inside a left ventricle of a subject and to pump blood from the left ventricle to an aorta of the subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel” This section discloses that the ventricular assist device with the impeller inside it is configured to be placed inside a structure of the heart or an artery or vein (i.e. that which includes a left ventricle and aorta) which makes the impeller at least capable of being placed to recite the functional language as claimed], by rotating [see para 53… “The mechanical generator may be operably connected with the impeller, thereby transferring rotational motion of the generator about the impeller axis to rotational motion of the impeller about the impeller axis.”];
a frame disposed around the impeller [see Fig. 6 and 7D-7F elements 604 and 606 and para 85… “one or more substantially rigid or semi-rigid support members 604 in spiral configuration, creating a plurality of ribs 606.”]; and
a tube [see Fig. 7D element 602 and see para 85… “flexible film or mesh cover 602”] configured to traverse an aortic valve of the subject, such that a proximal portion of the tube [see Figs. 6 and 7D-7F element 614 and para 86…  “a proximal section 614”] is disposed within the subject's aorta and a distal portion of the tube is disposed within the subject's left ventricle [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel” This section discloses that the ventricular assist device which includes the tube is configured to be placed inside a structure of the heart or an artery or vein (i.e. that which includes a left ventricle and aorta) which makes the ventricular at least capable of being placed to recite the functional language claimed],
a distal portion of the tube [see Figs. 6 and 7D-7F element 612 and para 86… “a distal section 612”]
the distal portion of the tube extending to a distal end of the frame  [see Figs. 6 and 7D-7F in particular Fig. 7E which shows element 612 (the distal portion of the tube) extending to element 618 (the distal end of the frame) and defining one or more lateral blood inlet openings that are configured to allow blood to flow from the subject's left ventricle into the tube 
the tube defining one or more blood inlet and outlet openings in a vicinity of a distal and proximal ends of the tube, respectively, [see para 113… “operation of an impeller within the various embodiments of cannulas described herein may cause a flow of fluid, e.g., blood, into an inlet opening at one end of the cannula, through the cannula, and out an outlet opening at an opposite end of the cannula.”  This is understood to include embodiments where the inlet is at the distal end and outlet is at the proximal end (i.e. the claimed configuration) or where the outlet is at the distal end and the inlet is at the proximal end] that are configured to allow blood to flow from the subject's left ventricle into the tube [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”. This section discloses that the ventricular assist device with the inlets/outlets on it are configured to be placed inside a structure of the heart or an artery or vein (i.e. that which includes a left ventricle) which makes the tube at least capable of being placed to recite the functional language of the inlets/outlets as claimed]
Additionally, besides indicating that there is at least an inlet and outlet opening in the vicinity of the distal and proximal ends, Evans fails to disclose the exact detail of these openings including which end the inlet opening is placed; Thus, Evans fails to disclose specifically the distal portion of the tube “defining one or more lateral blood inlet openings”
Siess discloses placing a lateral blood outlet opening that is located at the proximal part of a tube for the outlet [see Fig. 1 elements 40 and see para 30… “the rear flow opening 40 is an outlet opening”] and a lateral blood inlet opening that is positioned on a distal portion of the tube  [see Fig. 1 elements 38 and see para 30… “the front flow opening 38 is an inlet opening” and para 29… “At the distal end, i.e. the left end in FIG. 1”] as a known configuration and place for blood flow openings in the analogous art of blood pumps [see para 2… “The invention relates to a foldable intravascularly insertable blood pump”].
	Since, Evans is silent as to the exact design and exact placement and design of the inlets and outlets except at the ends the tube, and Siess discloses placing a lateral blood outlet opening in the proximal part of the tube for an outlet and placing a lateral blood inlet opening in the distal part of the tube for an inlet is a known design for pairs of inlets and outlet using in blood pumps, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Evans by modifying Evans to place a lateral blood outlet opening in the proximal part of the tube for an outlet and placing a lateral blood inlet opening in the distal part of the tube (i.e. the distal portion “defining one or more lateral blood inlet openings that are configured to allow blood to flow from the subject's left ventricle into the tube” as claimed) similarly to that disclosed by Siess as this is a known design used in blood pumps.

Regarding claim 2: 
wherein the frame is shaped such that, in a non- radially constrained configuration of the frame, the frame defines:
a proximal conical portion [see labelled figure below rejection to this claim],
a central cylindrical portion [see labelled figure below rejection to this claim], and 
a distal conical portion [see labelled figure below rejection to this claim], 
wherein the distal portion of the tube extends distally over the distal conical portion of the frame [see Fig. 7D-7E in particular 7E which shows element 602 (the tube) as extending over element 612 (the section of frame labelled as distal conical portion of tube],
wherein at least some of the one or more blood inlet openings are at least partially disposed over the distal conical portion of the frame [see 103 rejection to claim 1 above which discloses placing the inlet at the distal end of the tube (distal part of element 602 of Evans) which based on Fig. 7E is understood to correlate with element 612 identified in labelled figure below as part of the distal conical portion of the frame].


    PNG
    media_image4.png
    564
    827
    media_image4.png
    Greyscale


Regarding claims 12-13:
Evans in view of Siess discloses the invention substantially as claimed including all the limitations of claim 1 as outlined above. Additionally, Evans in view of Siess discloses a ventricular assist device with a distal tip portion disposed distally with respect to the impeller [see Fig. 7F element 652 and para 103… “coupling element 652 may be provided at the tip of pump system 100”] and that the impeller can be located any distance within the cannula (i.e. the tube) [see para 61… “In various embodiments disclosed herein, the impeller blades' geometries and scales can reduce hemolysis, thereby improving procedure outcomes due to improved therapy. Further, the impeller may be located within the cannula at any axial distance from the distal tip.”].
However, Evans in view of Siess fails to explicitly disclose “wherein, during operation of the impeller, a distance between the impeller and the distal tip portion is within a distal-most 50 percent of the tube” as recited by claim 12 or “wherein, during operation of the ventricular assist device, a distance between the impeller and the distal tip portion is within a distal-most 30 percent of the tube.” as recited by claim 13.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Siess’s impeller “so that during operation of the ventricular assist device, a distance between the impeller and the distal tip portion is within a distal-most 30 percent of the tube.” (which recites claims 12 and 13) because this is a subset of placing the impeller any distance from the distal tip as taught by Evans in view of Siess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792